The following opinion on motion for rehearing was filed July 8, 1918. Modified, and rehearing denied.
2. -: -: Power oe Congress. Congress, in the exercise of its power over interstate commerce, and subject to the .limitations prescribed in the Constitution, may regulate those relations of common carriers by railroad and their employees which have a substantial connection with interstate commerce, and while both carrier and employee are engaged therein. Second Employers’ Liability Cases, 223 U. S. 1.
Dean, J.
Upon re-examination we find that paragraph 3 of the syllabus of our former opinion, citing Kelley v. Great N. R. Co., 152 Fed. 211, does not correctly state the law, and it is therefore withdrawn. The 1906 federal employers’ liability act construed in Kelly v. Great N. R. Co. was held unconstitutional in Employers’ Liability Gases, 207 U. S. 463. Subsequently the 1906 act was repealed, and on April 22, 1908, an amended act was passed. That act was held constitutional in Second Employers’ Liability Cases, 223 U. S. 1, where it was said, in substance, that the act was intended to regulate the relations of common carriers and their employees which have a substantial connection with interstate commerce when both carrier and employee are engaged therein.
The record in the present case, fairly construed, discloses that the parties were both actually engaged in interstate commerce at the time when plaintiff was injured. It is fundamental that in cases arising under the act in question the plaintiff must plead and prove that he and the defendant were actually engaged in interstate commerce at the time of the injury. With respect to this feature the supreme court of the United States has placed a reasonable construction on the act in recent decisions. In Shanks v. Delaware, L. & W. R. Co., 239 U. S. 556, it is said:
“Having in mind the nature and usual course of the business to which the act relates and the evident pur*429pose of congress in adopting the act, we think it speaks of interstate commerce, not in a technical legal sense, hut in a practical one better suited to the occasion, * * * and that the true test of employment in such commerce in the sense intended is, was the employee at the time of the injury engaged in interstate transportation or in work so closely related to it as to he practically a part of it.” The foregoing language is cited and approved in Chicago, B. & Q. R. Co. v. Harrington, 241 U. S. 178, in an opinion by Mr. Justice Hughes.
Our re-examination of the evidence convinces us as before that the trial court did not err in overruling defendant’s motion for a new trial. The application for a rehearing is denied, and our former opinion, except as to paragraph 3 of the syllabus, is adhered to.
Rehearing denied.